COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 JAMES REVELES,                                     §
                                                                      No. 08-16-00073-CV
                                Appellant,          §
                                                                         Appeal from the
 v.                                                 §
                                                                   County Court at Law No. 6
 OEP HOLDINGS, LLC and MVT                          §
 SERVICES, LLC,                                                     of El Paso County, Texas
                                                    §
                                Appellees.                            (TC# 2014DCV3664)

                                             ORDER

       On February 6, 2019, the Court issued an order for mediation referral and suspended the

appellate timetable for forty-five days. The order required the parties and the mediator to take

certain steps, including filing a mediation report and a dispositive motion if mediation was

successful, or a motion to reinstate the appellate timetable if it was not. The mediator filed a report

stating that mediation was unsuccessful. The parties have not filed a motion to reinstate the

appellate timetable, but Appellees filed a motion requesting a third extension of time to file motion

for rehearing. On our own motion, we order that the appeal continue and that the suspension of

the appellate timetable is lifted. Further, the motion requesting a third extension of time to file

motion for rehearing is GRANTED. The motion for rehearing is due to be filed on or before April

28, 2019.

       IT IS SO ORDERED THIS 14TH DAY OF MARCH, 2019.


                                               GINA M. PALAFOX, Justice

Before McClure, C.J., Palafox, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment